Case 12-34579        Doc 61     Filed 01/28/19     Entered 01/28/19 16:23:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 34579
         Deodis Williams III
         Shirelle M Williams
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/30/2012.

         2) The plan was confirmed on 01/14/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/22/2013, 03/10/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/26/2017.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 77.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-34579            Doc 61    Filed 01/28/19    Entered 01/28/19 16:23:31                Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor             $63,925.93
           Less amount refunded to debtor                        $2,434.51

 NET RECEIPTS:                                                                                    $61,491.42


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,300.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $2,457.26
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,757.26

 Attorney fees paid and disclosed by debtor:                   $200.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 A/R Concepts Inc                  Unsecured         175.00           NA              NA            0.00       0.00
 Aaron's Inc                       Unsecured           0.00           NA              NA            0.00       0.00
 Advanced OB/Gyne Associates       Unsecured         511.00        511.00          511.00        511.00        0.00
 Alexian Brothers Medical Center   Unsecured         150.00           NA              NA            0.00       0.00
 Alexian Brothers Medical Center   Unsecured          20.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent   Unsecured         611.00        605.95          605.95        605.95        0.00
 Americredit Financial Ser Inc     Unsecured           0.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc     Unsecured            NA     16,255.05        16,255.05     16,255.05        0.00
 Americredit Financial Ser Inc     Unsecured            NA            NA              NA            0.00       0.00
 Americredit Financial Ser Inc     Unsecured     12,351.00       3,419.41        3,419.41      3,419.41        0.00
 Americredit Financial Ser Inc     Secured        9,000.00       9,275.00        9,000.00      9,000.00     194.99
 Applied Bank                      Unsecured           0.00           NA              NA            0.00       0.00
 Applied Bank                      Unsecured           0.00           NA              NA            0.00       0.00
 Armor Systems Corporation         Unsecured           0.00           NA              NA            0.00       0.00
 AT&T Mobility Services LLC        Unsecured            NA       1,265.85        1,265.85      1,265.85        0.00
 Bank of America NA                Unsecured           0.00           NA              NA            0.00       0.00
 Bank One                          Unsecured           0.00           NA              NA            0.00       0.00
 Barrington Family Physicians      Unsecured          33.00           NA              NA            0.00       0.00
 Central DuPage Hospital           Unsecured         814.00           NA              NA            0.00       0.00
 Central DuPage Hospital           Unsecured          89.00           NA              NA            0.00       0.00
 Charles Feinstein MD              Unsecured      2,452.00       5,000.00        5,000.00      5,000.00        0.00
 Citibank NA Student Loan          Unsecured           0.00           NA              NA            0.00       0.00
 Credit One Bank                   Unsecured           0.00           NA              NA            0.00       0.00
 Credit Protection Association     Unsecured         387.00           NA              NA            0.00       0.00
 Department Of Education           Unsecured      8,476.00       8,916.37        8,916.37      8,916.37        0.00
 DSNB                              Unsecured           0.00           NA              NA            0.00       0.00
 Ffcc Columbus Inc                 Unsecured           0.00           NA              NA            0.00       0.00
 First Horizon Home Loans Corp     Secured             0.00           NA              NA            0.00       0.00
 First Horizon Home Loans Corp     Unsecured            NA            NA              NA            0.00       0.00
 Ginny's                           Unsecured         315.00           NA              NA            0.00       0.00
 Harris and Harris                 Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-34579             Doc 61      Filed 01/28/19    Entered 01/28/19 16:23:31             Desc         Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted      Allowed        Paid         Paid
 Harris and Harris                    Unsecured           0.00           NA           NA            0.00       0.00
 Harris and Harris                    Unsecured           0.00           NA           NA            0.00       0.00
 Harris and Harris                    Unsecured           0.00           NA           NA            0.00       0.00
 Healthy Smiles Dental Care LLC       Unsecured         326.00           NA           NA            0.00       0.00
 HSBC Auto Finance                    Unsecured           0.00           NA           NA            0.00       0.00
 I C Systems Inc                      Unsecured           0.00           NA           NA            0.00       0.00
 Illinois Bell Telephone Company      Unsecured            NA         140.53       140.53        140.53        0.00
 Integrity Advance LLC                Unsecured           0.00           NA           NA            0.00       0.00
 Internal Revenue Service             Unsecured           0.00        417.61       417.61        417.61        0.00
 Internal Revenue Service             Priority       6,032.00       5,411.48     5,411.48      5,411.48        0.00
 Interstate Partners                  Unsecured      2,882.00            NA           NA            0.00       0.00
 Loyola University Medical Center     Unsecured          49.00           NA           NA            0.00       0.00
 Macy's/DSNB                          Unsecured           0.00           NA           NA            0.00       0.00
 MEA Medical Care Centers             Unsecured          72.00           NA           NA            0.00       0.00
 Medical Business Bureau Inc          Unsecured          60.00           NA           NA            0.00       0.00
 Merchants Credit Guide               Unsecured           0.00           NA           NA            0.00       0.00
 Merchants Credit Guide               Unsecured          60.00           NA           NA            0.00       0.00
 Midwest Endoscopic                   Unsecured          60.00           NA           NA            0.00       0.00
 Miguel CUA MD                        Unsecured         165.00           NA           NA            0.00       0.00
 NationStar Mortgage LLC              Secured      330,000.00    356,981.92    356,981.92           0.00       0.00
 Nationwide Cash                      Unsecured         300.00           NA           NA            0.00       0.00
 Nco Fin                              Unsecured          91.00           NA           NA            0.00       0.00
 Nuvell Credit Company LLC            Unsecured           0.00           NA           NA            0.00       0.00
 Portfolio Recovery Associates        Unsecured         831.00        831.59       831.59        831.59        0.00
 Portfolio Recovery Associates        Unsecured         736.00        736.92       736.92        736.92        0.00
 Publishers Clearing House            Unsecured          30.00           NA           NA            0.00       0.00
 Quantum3 Group                       Unsecured         174.00        179.97       179.97        179.97        0.00
 Quest Diagnostics Inc                Unsecured          32.00           NA           NA            0.00       0.00
 Revenue Cycle Solutions              Unsecured         200.00           NA           NA            0.00       0.00
 SIR Finance Corporation              Unsecured            NA       1,677.00     1,677.00      1,677.00        0.00
 Social Security Administration       Priority       1,279.00            NA           NA            0.00       0.00
 Southwest Credit Systems             Unsecured      1,494.00            NA           NA            0.00       0.00
 St Alexius Medical Center            Unsecured         200.00           NA           NA            0.00       0.00
 Stat Anesthesia                      Unsecured         137.00           NA           NA            0.00       0.00
 SunTrust Bank                        Unsecured           0.00           NA           NA            0.00       0.00
 United Consumer Financial Services   Unsecured           0.00           NA           NA            0.00       0.00
 United States Dept Of Education      Unsecured           0.00           NA           NA            0.00       0.00
 Universal Technical Institute        Unsecured      1,603.00            NA           NA            0.00       0.00
 US Dept of Education                 Unsecured      2,294.00       1,170.44     1,170.44      1,170.44        0.00
 VCC Counseling Inc                   Unsecured          20.00           NA           NA            0.00       0.00
 Your Baby Can Read                   Unsecured         199.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-34579        Doc 61      Filed 01/28/19     Entered 01/28/19 16:23:31             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $356,981.92              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,000.00          $9,000.00           $194.99
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $365,981.92          $9,000.00           $194.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,411.48          $5,411.48              $0.00
 TOTAL PRIORITY:                                          $5,411.48          $5,411.48              $0.00

 GENERAL UNSECURED PAYMENTS:                             $41,127.69         $41,127.69              $0.00


 Disbursements:

         Expenses of Administration                             $5,757.26
         Disbursements to Creditors                            $55,734.16

 TOTAL DISBURSEMENTS :                                                                     $61,491.42


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
